Citation Nr: 1130793	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to April 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appellant has raised the issues of entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (claimed as depression, anxiety and sleep problems).  See VA Form 21-526 received in March 2009.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's sleep apnea is related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, sleep apnea was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for sleep apnea.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In various statements of record, the Veteran maintains that his currently-diagnosed sleep apnea is related to his complaints of insomnia in service.

The Veteran's service treatment records note that he was seen on numerous occasions from November 1969 to January 1970 with complaints of insomnia.  The Veteran also complained of nervousness and anxiety on these occasions.  

Following service, private treatment records dated in 1997 note the Veteran's complaints of snoring and daytime somnolence for many years.  After a sleep study was conducted, the Veteran was diagnosed with obstructive sleep apnea and started on CPAP treatment.  

A January 2007 VA examination report notes the Veteran's complaints of insomnia in service and post-service history of sleep apnea, treated with CPAP.  The Veteran's current complaints included hypersomnolence.  After reviewing the claims file, the VA examiner opined that the Veteran's current sleep apnea was "less likely as not" related to his military service.  The VA examiner stated, "Insomnia is not the same thing as sleep apnea.  His insomnia [in service] had a psychological component."

In a statement received in April 2007, the Veteran maintained that his sleep apnea began in service.  He recalled waking up with a choking sensation and a dry mouth at night.  During the day he was exhausted and reported to sick bay.  He also recalled falling asleep during the day, only to be woken up by someone who thought he had stopped breathing.  He stated that these problems continued after his discharge, and were observed by his mother, wife and children.  In a statement received in April 2007, the Veteran's wife reported that she had known the Veteran for over 40 years and had been married to him for over 33 years.  She described witnessing the Veteran's problems sleeping, snoring and gasping.  She stated that when their children were very small, they joked about the Veteran falling asleep in front of the television, calling his snoring the "death gasp."  In a statement received in April 2007, the Veteran's son recalled observing his father's snoring and gasping for air as a child.

In a January 2008 statement, Dr. M. noted the Veteran's problems with insomnia and difficulty initiating sleep during his military service.  He also noted the Veteran's 1997 diagnosis of sleep apnea and current symptoms of daytime fatigue and frequent awakening.  Dr. M. opined that the Veteran's current obstructive sleep apnea was likely responsible for his history of insomnia.  In a March 2008 statement, Dr. M. opined that, based on the Veteran's description of heavy snoring with choking and gasping during his active duty, coupled with his in-service diagnosis of insomnia, the Veteran "suffered from obstructive sleep apnea as the inciting cause of [his] insomnia" in service.

The medical evidence confirms the Veteran currently has sleep apnea.

Furthermore, the Veteran, his wife and his son are competent to testify as to observable symptoms such as snoring, gasping for air and somnolence, and these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the statements from the Veteran, his wife and his son, the Board finds the Veteran's assertions of sleep apnea dating back to service to be credible here.  The Veteran is currently experiencing sleep apnea, as noted in the private and VA treatment records and VA examination report above.  Thus, the Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for sleep apnea.

The Board acknowledges that in the January 2007 VA examination report the examiner opined that the Veteran's current sleep apnea was not related to military service essentially due to the lack of in-service evidence of sleep apnea.  The conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, from reviewing the evidence of record, the Veteran, his wife and his son noted that the Veteran experienced some symptoms related to sleep apnea during service which continued after his discharge to the present.  The January 2007 examiner did not note this critical fact.  Conversely, in his March 2008 opinion, Dr. M. considered the Veteran's reported onset of sleep apnea symptomatology in service.  He opined that the insomnia documented during the Veteran's service was caused by sleep apnea.  

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran currently has sleep apnea that is related to his military service.  When the evidence is in such relative equipoise, the Board must give the veteran the benefit of the doubt.  See Gilbert, supra.  Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for sleep apnea are met. 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


